Nationwide Life Insurance Company: ·Nationwide Variable Account - 10 Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2002 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2010, the following underlying mutual funds are available as investment options under your contract: · Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I · Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I 2.Effective May 1, 2010, the "Appendix A" is amended to include the following: Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I Investment Adviser:Nationwide Fund Advisors Sub-adviser: Goldman Sachs Asset Management, L.P.; Neuberger Berman Management Inc.; Wells Capital Management, Inc. Investment Objective:The fund seeks long-term capital growth. Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I Investment Adviser:Nationwide Fund Advisors Sub-adviser: Goldman Sachs Asset Management, L.P.; Neuberger Berman Management Inc.; Wells Capital Management, Inc. Investment Objective: The fund seeks long-term capital growth. 3. Your prospectus offers the following underlying mutual funds as investment options under your contract.Effective May 1, 2010, these underlying mutual funds changed names as indicated below: Old Name New Name Nationwide Variable Insurance Trust - Gartmore NVIT Emerging Markets Fund: Class I Nationwide Variable Insurance Trust: NVIT Emerging Markets Fund-Class I Oppenheimer Variable Account Funds -Oppenheimer MidCap Fund/VA: Non-Service Shares Oppenheimer Variable Account Funds - Oppenheimer Small- & Mid-Cap Growth Fund/VA: Non-Service Shares Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Initial Class Van Eck Variable Insurance Products Trust - Van Eck VIP Emerging Markets Fund: Initial Class Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Initial Class Van Eck Variable Insurance Products Trust - Van Eck VIP Global Hard Assets Fund: Initial Class Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Opportunity Fund: Investor Class Wells Fargo Advantage Funds - Wells Fargo Advantage VT Opportunity Fund 1 4. Effective May 1, 2010, the following underlying mutual funds liquidated and have merged into a new underlying mutual fund as indicated below: Liquidated Underlying mutual fund Merged Underlying Mutual Fund Nationwide Variable Insurance Trust - Gartmore NVIT Global Utilities Fund: Class I Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I Nationwide Variable Insurance Trust - NVIT Global Financial Services Fund: Class I Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I Nationwide Variable Insurance Trust - NVIT Health Sciences Fund: Class I Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I Nationwide Variable Insurance Trust - NVIT Nationwide Leaders Fund: Class I Nationwide Variable Insurance Trust - NVIT Nationwide Fund: Class I Nationwide Variable Insurance Trust - NVIT Technology and Communications Fund: Class I Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I Nationwide Variable Insurance Trust - NVIT U.S. Growth Leaders Fund: Class I Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I 5.The "Legal Proceedings" section of your prospectus is replaced with the following: Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide).
